 WEST TEXAS UTILITIES COMPANY407helpsmove production machinery. He sometimes helps theelectrician.8Contrary to the Employer's contention, there is nothing inthe record which indicates that the interests or conditions ofemployment of these maintenance employees are differentfrom those of other employees in the unit. Accordingly, weshall include them in the unit?We find that all production, maintenance, and warehouseemployees at the Employer's three plants in St. Louis, Missouri,including the leadmen working on the second floor of theEighth Street plant, and the third floor of the Pine Streetplant, electricians, and mechanics, but excluding experimentalemployees working at the Spruce Street and Eighth Streetplants, office clerical," confidential, and professional em-ployees,watchmen, guards, and supervisors," constitute aunit appropriate for the purposes of collective bargaining withinthemeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]8The record does not show in what way the electrician directs the work of the mechanic.There is no showing in the record that the electrician exercises any supervisory authorityover the mechanic or any other employees.9 Whiting Corporation, 107 NLRB 493; Sherold Crystals, Inc., 104 NLRB 1072; Peterzell &Gelles, Inc., 94 NLRB 346; Taunton Pearl Works, 89 NLRB 1382; Century-American Corpor-ation,Woodstock Typewriter Division. 79 NLRB 43.lThe parties stipulated that two inventory clerks should be excluded from the unit as officeclerical employees."The parties agree that the following employees are supervisors within the meaning ofthe Act, and should be excluded from the unit: All foremen, leadmen on the first floor of theEighth Street plant, and floorladies on the second floor of the Pine Street plant, and on thesecond and third floors of the Spruce Street plant.WEST TEXAS UTILITIES COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UN-ION NO. 920, AFLWEST TEXAS UTILITIES COMPANYandRAYMOND B.SADLERandINTERNATIONAL BROTHERHOOD OF ELEC-TRICAL WORKERS, LOCAL UNION NO. 1044, AFLWEST TEXAS UTILITIES COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UN-ION NO. 898, AFL. Cases Nos. 16-CA-411, 16-CA-466, and16-CA-545. April 23, 1954DECISION AND ORDEROn September 8, 1953, Trial Examiner Thomas S. Wilsonissued his Intermediate Report in the above consolidated pro-108 NLRB No. 80. 408DECISIONSOF NATIONAL LABOR RELATIONS BOARDceeding, finding that the Respondent had engaged in and wasengagingin certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmativeaction,as set forth in the copy of the Intermediate Reportattached hereto. The Trial Examiner also found that the Re-spondent had not engaged in certain other unfair labor practicesand recommended that the complaint be dismissed withrespect to those allegations. The Respondent and the GeneralCounsel filed exceptions to the Intermediate Report andsupporting briefs.On February 24, 1954, the Respondentfiled a request for oral argument. This request is herebydenied because it was untimely filed and because, in ouropinion, the record, the exceptions, and the briefs adequatelypresent the issues and the positions of the parties.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed.' The Boardhas considered the Intermediate Report, the exceptions andbriefs, and the entire record in these cases, and hereby adoptsthe findings, conclusions, and recommendations of the TrialExaminer insofar as they are consistent herewith.1.The Trial Examiner found that the Respondent interferedwith, restrained, and coerced its employees in violation ofSection 8 (a) (1) of the Act, by engaging in surveillance; bydisrupting a scheduled Union meeting; and by statements madeby one of its supervisors. We do not agree.In support of his finding that Dawkins, the Respondent'smanager at its RisingStar, Texas, operation,engaged in sur-veillance of a Union meeting which was held on July 26, 1951,in a hotel at nearby Cisco, Texas, the Trial Examiner reliedon Dawkins'presencein the hotel lobby at the time of thescheduledmeeting.Unlike the Trial Examiner, we do notfind implausible Dawkins' explanation that he was thereto keepa business engagement. Contrary to the Trial Examiner'sinference that on the following day Dawkins reported themeeting toofficials of the Respondent at its headquarters inAbilene, Texas, the record shows that Dawkins was beingconsidered for a transfer and promotion, which he thereafterobtained, and that the reason for his trip to Abilene was todiscuss thismatter.Although, as pointed out by the TrialExaminer, no employee from Rising Star was at themeetingwhich was attended by about three-quarters of the employeeswithin the district, it appears that only two employees fromiWe have considered, and find no merit, in the Respondent's motion to strike the Inter-mediate Report on the ground that the Trial Examiner was biased and prejudiced. On April19, 1954, we received from Arthur Crisman a request to withdraw the complaint with respectto his discharge because of a settlement agreement, in which the General Counsel was not aparty.Aswe hereinafter dismiss that portion of the complaint on the merits, we find itunnecessary to determine what effect, if any, should be given to the settlement agreement.See N. L. R. B. v. Walt Disney Products, 146 F. 2d 44, 48 (C. A 9), cert. denied 324 U S877. WEST TEXAS UTILITIES COMPANY409Rising Star were invited and that one of them had previouslyindicated he would not attend. Having considered all of thecircumstances surrounding the Cisco Union meeting, we areunable to find that the preponderance of the evidence establishesthat Dawkins engaged in surveillance.The Trial Examiner found that the Respondent interferedwith the holding of a Union meeting which was scheduled forAugust 3, 1951, at Ballinger,Texas, by sending its employees,after regular working hours,on an unnecessary line patroljob.As detailed in the Intermediate Report, during the lateafternoonofAugust 3, Foreman Chisolm was instructed bythe assistant manager of the Ballinger,Texas, operation, totake care of a power break on the Miles-Bronte line, whichiswithin the Ballinger area. Chisolm split up his crew intotwo groups to patrol the line between Miles and Bronte. Therecord shows that a line break was located and that Chisolm'sgroupmade the repair;and that the other group was sonotified and the two groups met at a midway point between8 and 9 p. m. The employees then went to a nearby town fordinner and returned to Ballinger about 10:30 p. m. The Unionmeeting was not held that evening, as scheduled,but was heldthe followingday, a Saturdayafternoon.We do not agree with the Trial Examiner that the Respondenthad advance knowledge of the scheduled meeting. But even if itis assumed that the Respondent had such knowledge,we are notconvinced that there is a preponderance of evidence to showthat it had an ulterior motive in dispatching the entire crew tolocate and repair the admitted power failure on the night ofAugust 3.2The TrialExaminer alsofound thatcertain statements madeby Morley, district manager of the Respondent's Quanah, Texas,operations,to Spoon, an employee who was a member of theUnion'snegotiating committee, were violativeof the Act.Morley told Spoon that he knew of a Union meeting which washeld at the latter's house, sometime in the middle of July 1951;that it was "all right"with Morley if Spoon wanted to remain alineman all his life;that Spoon was working against theCompany; and that Spoon'swife might no longer use a Companytruck for her personal use. Although Morley admitted someof these statements,the record shows that Morley and Spoon,both of whom have been employed by the Respondent for over25 years, live across the street from each other and engage inthe neighborly practice of exchanging tools andbooks. Therecord further shows that Morley knew of the Union meeting,asNull,aUnion representative, had stopped by Morley'shouse for a chat before going to the meeting;and that thethree of them, Morley, Spoon, and Null, "kid one another all2Contrary to the Trial Examiner, the fact that the lights were burning in Bronte did noteliminate the necessity for checking the lines between Bronte and the pump station, for therecord shows that Bronte was also being serviced with other lines from another direction. 410DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe time." In view of the friendly relationship that existsamong this group, we do not believe that the isolated con-versation between Morley and Spoon warrants the finding ofa violationof the Act.32.We do not agree with the Trial Examiner's findingsthat the Respondent violated Section 8 (a) (3) of the Act bydischarging 5 employees from its Abilene, Texas, operationsand by refusing to rehire 1 employee (Whitney) at Ballinger,Texas.(a) The Abilene discharges: On August 2, 1951, the Re-spondent eliminatedof its Abilene line crews which resultedin the discharge of complainants Crisman, Black, Leggett,Thomas, and Wright.4 In concluding that the discharge ofthese 5 employees was discriminatorily motivated, the TrialExaminer relied upon, inter alia, the following factors: Theselection of individuals known to be Union members; the"demonstrable falsity" of the reasons assigned by the Re-spondent for the dismissals;and the timing and precipitatemanner of the discharge action.Unlike the Trial Examiner, we believe that no adverseinference is warrantedby theRespondent's selection of theparticular individuals thatwere laid off. While all wereUnionmembers, the record indicates that virtually all oftheAbilene employeeswere membersof the Union and,according to dischargee Leggett, anyone selected for layoffwas bound to have been a Union member. In any event, wefind no substantial evidence that the Respondent had knowledgeof the Union membership of any complainant, other thanCrisman. The Trial Examiner attributes such knowledge to theRespondent largely on an inference that the Respondentengaged in surveillance of a Union meeting heldat AbileneonJuly22, 1951, whichwas attendedby the complainants.Such inference, however, is wholly untenable in view of theGeneral Counsel's admission that there was no evidence ofsurveillance at that meeting, as alleged in the complaint, andour reversal of the Trial Examiner's finding that the Re-spondent engaged in surveillance at the July 26 meeting,discussed above. That the selection of the dischargees wasbased on neither seniority nor ability, as found by the TrialExaminer, is not under the circumstances of this casesignificant.For admittedly the Respondent had no senioritypolicy and gave a reasonable explanation for its selection.Thus, the Hargrove crew, of which Crisman, Black, and3See Beaver Machine & Tool Co., 97 NLRB 33; Dazey Corporation, 106 NLRB 524.4The Respondent had intended to reduce its staff by a minimum of 8 employees, which isequivalent to 2 Abilene crews. Also discharged at that time was employee Kisner who wasnamed a complainant, but as to whom the complaint was dismissed at the hearing upon therequest of the General Counsel. Two additional employees considered in the group of 8involved 1 employee who had quit a few days before the August 2 layoff date; and 1 employee(Redus) who was hospitalized at the time as a result of an accident and was not expectedback for some time. WEST TEXAS UTILITIES COMPANY411Leggett were members, was eliminated because it had alreadylost 1 of its 2 linemen due to an injury and its foreman was nolonger available because of his promotion.5The Price crew,from which 2 employees were laid off, was also eliminatedas it was comprised of beginners and temporary employees.Foreman Price was reduced to a lineman and placed withanother crew.We are unable to agree with the Trial Examiner that theeconomic reasons advanced by the Respondent for dischargingtheAbilene employees was "demonstrably false." The Re-spondent'stestimony shows that following discussions ofmanagementwhichcommenced several weeks earlier, it wasdecided to eliminate 2 of the 4 crews because of the high costof operations at Abilene'and the shortage of materials dueto the Korean conflict.The selection of the personnel to belaid off was left to District Engineer Hutchison and he informedeach of the dischargees of the above economic considerationsas the reason for the layoff.Since 1949,the Hargrove crewhad been engaged in conversion of the downtown Abilene power-lines to a grid system so as to improve the service,and by thetime of the layoffs, progress on this job was ahead of scheduleand there remained only about 10 to 15 percent of the work tobe completed.'The record reveals that practically no work onthis project was performedby anyother crew until March 1952,and then, only on an irregular basis depending on the avail-ability of materials.In fact, the work was so sporadic that theconversion job was still incomplete as of April 1953.' It isobvious that the layoffs reduced the Respondent's costs and sofar as the record shows did not have the effect of impairing theRespondent's service.Although the fact that the layoffs occurred in the middle ofa workday9 and coincided with the Union's renewed drive aresuspicious circumstances when viewed against the Respondent'sbackground of Union animus,we nevertheless are unable to find,on the record as a whole, that the Abilene discharges wereviolative of the Act.5We attach no controlling significance to the fact that prior to the discharge date,the Re-spondent was considering a routine replacement for the truck used by the Hargrove crew.6 The Respondent submitted evidence which showed that its Abilene operation was runningat a much higher cost than its San Angelo area,both of which serviced a comparable numberof customers. In rejecting as not comparable the operational costs of these areas the TrialExaminer found,contrary to the record, that a conversion job, which was in progress atAbilene,had been already performed in San Angelo.Although the Respondent was unable toascertain the precise amount,the record is clear that a substantial payroll savings waseffected by eliminating two crews.7 Hutchison testified that 85 to 90 percent of the job was completed.The IntermediateReport inadvertently uses the figures 65 to 90 percent.The Trial Examiner was correctinfinding,contrary to the Respondent's contention,that conversion work at 2 hotels indowntown Abilene was incomplete at the time of the layoffs.8The Respondent also had in its employ outside contract crews,but the record is clearthat those crews were not used in the resumption of the conversion job,9It is noted that while the layoff might not have been made on a payday, the Respondentgranted severance pay to the dischargees which covered the end of the following pay period. 412DECISIONSOF NATIONAL LABOR RELATIONS BOARD(b) The Whitney discharge:We agree with the Trial Exam-iner's finding that Whitney's discharge was not in violation oftheAct, but disagree as, to the finding that the Respondentdiscriminatorily refused to reinstate him.As found by the Trial Examiner,Whitney was discharged inSeptember 1951 from the Respondent'sBallinger,Texas,operations by District Manager Wallace for economic reasons.Because Whitney was lowest in seniority when he was laid off,theTrial Examiner theorized that the Respondent was re-quired to reinstate him as a replacement for any vacancywhich was thereafter created.We do not agree.The Respondentdid not apply any seniority principle in discharging Whitney,but selected its least valuable employee.Nor does the-recordshow that the Respondent had any rehiring policy with respectto laid-off employees.It further appears that after his dis-charge,Whitneymoved to another State without leaving hisforwarding address;no new employee in Whitney's classificationwas hired for about 1 year;and that in any event, because ofhis advanced age and a hernia disability,it is reasonable tobelieve that he would not have been rehired. Although Wallaceadmitted having knowledge of Whitney's Union membership, weare unable to find,under all of the circumstances,that theRespondent'srefusal to rehire Whitney was violative of theAct.3.We agree with the Trial Examiner's finding that the Re-spondent violatedthe Act bycausing loss of employment toAlton S. Ray.The Respondent contracted with Southwest Electric Companyforsome work to be performed at the Respondent's SanAngelo powerplant. Under the terms of their agreement,Southwest was required to furnish materials and labor,subjectto the authority delegated to the Respondent to have Southwest"remove any employee from the work."Ray,who is anelectrician and business agent for Local 898 of the Union andfrom time to time worked at his trade for Southwest, wasacceptable to Southwest for work on the Respondent's project.In early March 1952, the Respondent informed Peters,the vice-president of Southwest,that it objected to the employment ofRay by Southwest on the Respondent's project because Ray wasa"union organizer"and had made"threats" against the Re-spondent.The Respondent also stated,in effect,that if South-west used Ray on the project, the Respondent would not allowSouthwest to perform the work. On March 17, 1952, Rayreported to Southwest for work on the Respondent'sprojectand Peters refused him employment because of the Respond-ent's above-mentioned objections.The Respondent contends that it was justified in prohibitingLay from working on its San Angelo project because ofcertain alleged threatening statements made by Ray duringbargaining negotiations in October 1951.The Respondentargues that Ray at that time threatened to sabotage its WEST TEXAS UTILITIES COMPANY413properties.Itisclear,however, asfullyset forth in theIntermediate Report andfound by theTrial Examiner,that Raydid not threatenphysicalsabotage--and the Respondent couldnot have so reasonably believed--but stated,in effect,that hewould retaliate against the Respondent's alleged stalling bar-gaining tactics,by seeking "municipalownership" of the Re-spondent'soperations.We do not believethat thisstatement,made in the heat of an argument during bargaining negotiations,was of such character as to warrant the denial ofRay's em-ployment,as a matter of law.10In any event,we are not con-vinced thatthe Respondent'salleged interpretationof Ray'sremarks was the real reason for its objection tohis employmenton the project,for, as notedby the TrialExaminer, the Re-spondentinitiallyobjectedto Ray's employmenton the projectsome 8 months before theMarch 1952incident.Rather, webelieve, from the entire record, that the Respondent demandedthe nonemployment of Ray because he was an active officialof the sameunion whichhad organized the Respondent's em-ployees and with which union the Respondent had labor disputesinvolving unfair labor practices before this Board and thecourts.Itis clearthat the denial of employmentto Ray constitutesdiscrimination which discouraged membershipand activityin the Union,within themeaning of Section 8 (a) (3) of theAct, and thereremains only the questionof whether the Re-spondent,by forcingsuch discrimination,itself committedan unfair labor practice under the statute.As set forthin the IntermediateReport, theRespondentcontends that underthe Act anunfair labor practice findingagainst it cannot be predicated on Ray's lossof employmentbecause of the absence of a direct employer-employee re-lationship between theRespondent and Ray. In the Austin case, utheBoard considered and rejected such a contention in afactual context similar to the instant one. It wasthere held thatan employer commits an unfairlabor practice under the Actby causingthe unlawfuldischarge of a personemployed by asubcontractingemployer, wherethe association between thetwo employers"had an intimatebusiness character," asevidencedby the contractual right of the employer chargedwith the violation to have suchperson terminated.Like theTrial Examiner,we find the Austin case controlling herein.Moreover,we find thatunder the contractual relationshipof the parties,the Respondent was an employerof Ray, withinthemeaning of Section2 (2) of the Act, which provides, inpart, that "the term 'employer' includes any person actingas an agent of an employer,directly or indirectly." The Re-spondent contends,and we agree,that the relationship ofSouthwest to the Respondent was essentially that of an inde-10The Bettcher Manufacturing Corporation,76 NLRB 526.11 AustinCompany, 101 NLRB 1257. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDpendent contractor. Normally, under such an arrangement,responsibility for the hire, pay, and discharge of employeeson the job would be vested in Southwest. Notwithstanding, inthe present case an important part of the responsibility wasdelegated to the Respondent in the contractual clause whichauthorized the Respondent, in its discretion, to control thetenure of Southwest's employees on the project. We concludethat in practical effect Southwest thereby designated the Re-spondent to act as its agent with respect to preventing orterminatingthe employment of any person who worked on theproject. We accordingly find that the Respondent, in preventingRay from being employed on the project, was acting as theagent of Southwest and is therefore responsible for theresultant unlawful discrimination.Finally, in our opinion, the relationship between Southwestand the Respondent could alternatively be viewed as that ofdual employers insofar as the hire and tenure of employeeson the project was concerned, with Southwest having theprimary right to hire and discharge and the Respondenthaving the contractual right to veto Southwest's determinationin these matters. Thus, the Respondent controls to a sub-stantial degree a most significant aspect of the employmentrelationship of persons on the project and we believe that itisan employer at least of persons, like Ray, over whom iteffectively exercises such control.Having found that the Respondent violated the Act incausingRay's discharge, we shall order the Respondentto cease anddesist from discouraging membership in the Union by dis-criminating in regard to the hire and tenure of employment ofSouthwest's employees; to make whole Alton Ray for loss ofpay he may have suffered by reason of the Respondent'sdiscrimination against him by payment to him of a sum ofmoney equal to that which he normally would haveearned aswages from the date of the discrimination to the date the Re-spondent notifies Southwest of its withdrawal of objection tothe employment of Ray, less his net earnings during saidperiod. The back pay shall be computed on a quarterly basisin the manner established by the Board in F. W. WoolworthCompany, 90 NLRB 289.ORDERUpon the entire record in this case,and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Re-spondent,West Texas Utilities Company, Abilene, Texas, itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Discouraging membership in International Brotherhood ofElectrical Workers, AFL, Local Union No. 898, or any otherlabor organization, by discriminating in regard to the hire and WEST TEXAS UTILITIES COMPANY415tenure or any term or condition of employment in regard toemployees of Southwest ElectricCompany of Amarillo,Texas,while such employees are working on the Respondent's property.(b) In any other manner interfering with, restraining, orcoercing employees inthe exercise of their rights as guaranteedin Section7 of the Act.2.Take thefollowing affirmative action, which the Boardfinds will effectuate the policiesof the Act:(a)Make wholeAlton S. Rayfor any lossof pay hemay havesuffered by reason of the Respondent's discrimination againsthim, in the manner provided in the Decision.(b) Notify SouthwestElectricCompany ofAmarillo, Texas,and Roy L. Peters, thatitwithdraws all objections to theemploymentofAlton S. Ray on any job that Company mayhave on the Respondent's property.(c) Post at its San Angelo,Texas, powerplant,copies of thenotice attached hereto and marked"Appendix A." 12 Copiesof said notice,to be furnished by the Regional Director fortheSixteenthRegion, shall,after being duly signed by arepresentative of the Respondent,be posted immediately uponreceipt thereof, and maintainedby itfor sixty(60) consecutivedays thereafter,in conspicuous places, including all placeswhere notices to employees of Southwest ElectricCompanyare customarily posted. Reasonable steps shall be taken toinsure that such notices are not altered,defaced,or coveredby anyother material.(d)Notify theRegional Director for the Sixteenth Region, inwriting,within ten (10)daysfrom the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDEREDthat the remaining allegations ofthe complaint be, andthey herebyare, dismissed.Members Rodgers and Beeson took no part in the consider-ation of the above Decision and Order.12 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat:WE WILL NOTdiscourage membership in InternationalBrotherhood of Electrical Workers, Local Union No. 898, 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDor in any other labor organization, by discriminating inregard to the hire and tenure or any term or condition ofemploymentin regardto employees of Southwest ElectricCompany of Amarillo, Texas, while such employees areworking on propertybelongingtoWest Texas UtilitiesCompany.WE WILL make whole Alton S. Ray for any loss of paysuffered as a result of the discrimination against him.WE WILL notify Southwest Texas Company of Amarillo,Texas, and Roy L. Peters that we have no objection to theemployment of Alton S. Ray on our property.WEST TEXAS UTILITIES COMPANY,EmployerDated................By....................................................(Representative)(Title)This notice must remain posted for60 days fromthe datehereof, and must not be altered,defaced,or covered by anyother material.Intermediate ReportSTATEMENT OF THE CASEThis matter arises upon a complaint dated January 13, 1953,1 by the General Counsel of theNational Labor Relations Board, herein called the General Counsel and the Board respectively,2through the Regional Director for the Sixteenth Region (Fort Worth, Texas), against WestTexas Utilities Company, herein called the Respondent, which alleged, in substance, that theRespondent had (1) discharged and thereafter failed and refused to reinstate six named em-ployees because of their membership in and activities on behalf of the Union (2) discriminatedagainstR. B. Sadler by discharging him for the reason that he refused to assist the Respond-ent in its program and acts of discrimination and coercion in order to discourage membershipin the Union; (3) caused Southwest Electric Company to discharge A. S. Ray because of theUnion activityengaged inby said Ray with and on behalf of the employees of the Respondent;and (4) in various enumerated ways from on or about July 1, 1951, to date interfered with,restrained, and coerced its employees thereby violating Section 8 (a) (1) and (3) and Section2 (6) and (7) of the Labor Management Relations Act, 1947, 61 Stat. 136, herein called theAct. The Respondent duly filed its answer admitting certain allegations of the complaint butdenying the commission of any unfair labor practices. Copies of the various charges andamendments thereof, complaint and notice of hearing thereon were duly served upon theRespondent and the Union.Pursuant to notice, a hearing was held from April 13 through April 24, 1953, in Abilene,Texas, before the undersigned Trial Examiner, The General Counsel, the Respondent, and theUnion were represented by counsel. All parties participated in the hearing and were given fullopportunity to be heard, to examine and to cross-examine witnesses, to introduce evidencebearing upon the issues, and to present oral argument and file briefs and proposed findings ofiThe complaint was a consolidated complaint based upon original charges filed August6,1951; January 31, 1952; and August 11, 1952, and subsequently amended, by InternationalBrotherhood of ElectricalWorkers,Local Unions Nos. 920, 1044, and 898, hereinaftercalled the Union, and by Raymond B Sadler.2 The attorneys appearing for the General Counsel are also referred to herein as the GeneralCounsel. WEST TEXAS UTILITIES COMPANY417fact or conclusions of law or both. Briefs were received from the General Counsel and theRespondent on June 9, 1953Upon the entire record in the case, and from his observation of the witnesses,the under-signed makes the following:FINDINGS OF FACTL THE BUSINESS OF THE RESPONDENTThe Respondent is and has been since October 1, 1927, a corporation duly organized underand existing by virtue of the laws of the State of Texas, having its principal office and place ofbusiness at Abilene,Texas,and is now and has been at all times herein mentioned continuouslyengaged at such place of business in the manufacture,sale, and distribution of electricity,electrical appliances,and related services.It is now and has been continuously engaged in thewestern portion of the State of Texas, in the operation of electrical generating plants locatedprincipally in the cities of Abilene,Quannah, San Angelo, and McCamey, and in the maintenanceand use of electrical transmission lines throughout a large portion of west Texas, which linesextend to the border of Old Mexico it owns and operates other properties and facilities inconnection with the rendition of public utility services throughout this area. It purchases somematerials necessary for its business in States other than the State of Texas.The Board and the courts in a number of cases have held that these operations of the Re-spondent affect commerce within the meaning of the Act There is no showing in the presentcase that the operations of the Respondent have undergone any substantial change since thosedecisionsThe undersigned finds that the Respondent is engaged in commerce within themeaning of the Act.ILTHE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers,Locals Nos. 920, 1044, and 898, AFL, areeach labor organizations admitting to membership employees of the RespondentIII.THE UNFAIR LABOR PRACTICESA. The discharges of August 2, 19511.The factsOn September 19, 1949, the Board issued its Decision and Order in Case No.16-CA-26in which it found that"on September 19 and on November 8, 1947, and thereafter,the Respond-ent refused to bargain collectively with the Union,in violation of Section 8 (a) (5) of the Act,"and directed the Respondent to bargain collectively withthe'Union.On July 24,1950, the Courtof Appeals for the District of Columbia enforced the Board's Order in said matter.3 Thatcourt stayed its mandate pending the Respondent's application to the U. S. Supreme Court forcertiorari.The Supreme Court denied certiorari on May 28, 1951, as a result of which thesaid circuit court of appeals on June 5, 1951, issued its decree dated July 24, 1950.On July2,1951,saidcircuit court of appeals denied the Respondent's motion to recall the saiddecree and opinion, which denial was affirmed by the Supreme Court on July 10, 1951.4This apparently successful conclusion to this litigation in favor of the Union created a revivalof interest among the employees intheUnion which had necessarily become dormant during thelong years of the litigation So employee Arthur Crisman,recording secretary of Local 920and a member of the negotiations committee of the Union,called meetings of the Union inAbilene and Cisco, Texas,for July 22 and July 26,1951, respectively,in order to apprise theemployees of the then existing situation.This news and these meetings did much to revive theinterest of the employees in the Union.Many old members returned and many other employeesjoined the Union at these meetings.3184 F 2d 233.4Subsequently,the Court of Appeals for the District of Columbia on April 28,1953, found theRespondent and Price Campbell, its president,in-contempt of said court for failure to complywith said decree. The undersigned understands that the Respondent has either appealed, orintends to appeal, this decision of the court.339676 0 - 55 - 28 418DECISIONSOF NATIONAL LABOR RELATIONS BOARDNothing untoward occurred at the Abilene meeting but when the employees gathered for theJuly 26 meeting at the Victor Hotel in Cisco, Kirby Dawkins, then local manager for the Re-spondent at Rising Star, Texas, was sitting in the lobby of the hotel in a position to be ableto see everyone who entered said lobby. It is worthy of note that although approximatelythree-quarters of the employees of this district attended the meeting that evening no em-ployee from Rising Star appeared although they had been notified thereof. To one employeewho spoke to Dawkins. Dawkins inquired whether this was "old home week." The nextmorning Dawkins was in Abilene talking to high officials of the Respondent.5 After thisvisit to the Abilene headquarters of the Respondent, Dawkins returned to Rising StarDawkins admitted at the hearing having been in the Victor Hotel from approximately 7 p. m.to 8:30 or 9 p. m. but testified that he was there only to keep an appointment with an oilmannamed Summey from Midland, Texas, who failed to keep his appointment. It is worthy ofnote that Dawkins himself had made no appointment with Summey. He claimed that an appoint-ment had been made in his behalf by a third person wbo was not called as a witness at thehearing. Summey had died prior to the present hearing. This so-called"appointment" wasat best highly indefinite.However, Dawkins knew that he was not returning to Rising Star thatevening as hehad made arrangements before departing for someone to take his place overnight.The past history of this Respondent proves that it was quite customary for supervisorssuch as Dawkins to be present in thevicinity of Union meetings 6 Dawkins' demeanor upon thewitness stand indicated to the undersigned that he was not a reliable witness His admittedactivities, the implausibility of his attempted alibi, together with the Respondent's failure toeven attempt to corroborate such story, convinced the undersigned that Dawkins was presentat the Victor Hotel on the evening of July 26, 1951, for the purpose of keeping said meetingand those attending it under surveillance in order to coerce and intimidate the employees inviolation of Section 8 (a) (1) of the Act.Respondent's supervisors customarily notified the employees under their supervision thatthey knew when and where Union meetings were being held and where and when Union or-ganizers were in town. In this hearing Supervisor Morley admittedly so notified employeeSpoon.The Respondent admittedly recognized the revival of interest of its employees in the Unionfollowing the Supreme Court decision. Respondent's officials in Abilene, District ManagersWallace and Morley, all admitted this knowledge or, in the case of District Manager Wallace,admitted"strongly suspecting it."Through Dawkins' presence at the Victor Hotel, Respondent also knew that Crisman's inter-est in the Union had not been dissipated by the delay in the negotiations caused by the prolongedlitigation on the refusal-to-bargain case finally concluded by the Supreme Court's refusal ofcertiorari. Crisman had long been prominently connected with the Union and in negotiations withthe Respondent leading to the above litigation so that the Respondent had long recognized him asone of the top and most active leaders of the Union.As an employee, Crisman was known as one of the Respondent's very best linemen as wellas the next to oldest in service in district AB comprising the territory in and around AbileneandCiscoCrisman was in the line crew foremanned by Horace Hargrove which for theprevious year or so had been engaged almost exclusively in converting the distribution systemin Abilene to the grid, or "Y," system in order to provide Abilene with better service and torenovate the then admittedly delapidated downtown system. As of August 2, 1951, thereremained many months of work yet to be done in this conversion work. As of August 2, 1951,this work on converting to the grid system-had many months to go before completion.?5About the middle of August, Dawkins was promoted to the position of local manager atMcCamey.622 NLRB 522 at 543. See also 119 F. 2d 683 at 634, where, in addition, the Circuit Court ofAppeals for the Fifth Circuit stated: "It is clearthat the management was not only openlyhostile to any form of affiliated union organization, but also that it freely exerted its effortsand influence to persuade, coerce, and intimidate the employees in the exercise of their rightsunder the Act, and when the discharge of Quinlan, the union leader, is viewedagainstthe back-ground of the notorious antagonism to the Union, the conclusion reached by the Board that hewas discharged because of union activity is more than plausible."7 District Engineer Hutchison testified that 95 percent of the work on this conversion up toAugust 1, 1951, had been performed by the Hargrove crew. He also testified that as of thatsame datethe contemplated conversion was only 65 to 90 percent completed in Abilene. WEST TEXAS UTLITIES COMPANY419On August 2, 1951, the Respondent's four line crews8 under their respective foremen,Hargrove, Hastings, Johnson, and Price, were working as usual in the afternoon when theyreceived radio calls to report immediately at the office of John Hutchison, district engineerfor district AB. Arthur Crisman, H. W. Black, A. R. Leggett, all of Hargrove's crew, B. D.Thomas of Hastings' crew, Sidney Wright and K. K. Kisner of Price's crew, were calledindividually into Hutchison's office and told by him that their services would not be requiredthereafter as the Respondent was cutting down expenses, materials were short, and becauseof the economic situation.9 Hutchison read this dismissal speech from a draft thereof whichhe had before him on his desk.All of those dismissed were groundmen with theexception of Crisman, a lineman, and Kisner,an apprentice lineman. These dismissals wiped out Foreman Hargrove's crew as the otherlineman,Redus, had previously been seriously injured in a fall and was then hospitalized.The layoff of August 2 constitutes the only time in Respondent's history when a complete linecrew was ever eliminated from the Respondent's employ as all other dismissals have beenon an individual basisThereafter Hutchison called in Foreman Hargrove, Dallas Strickland, and J. H. King. thelatter 2 each supervised the work of "contract crews," and gave each of them a $ 25-per-month increase in salary. In addition he promoted Hargrove to a newly created position of"construction superintendent" with authority over all construction work of the Respondent.Negotiations, resulting from the Supreme Court's decision referred to above, recommencedonAugust 8, 1951, and continued thereafter for a period of some 14 weeks. On or aboutSeptember 20, at the suggestion of Attorney Frank Cain, who was acting as a negotiator forand on behalf of the Respondent, Respondent proposed to reinstate Crisman at the conclusionof the negotiations. Cain testified that this proposal was made for the purpose of creating amore amicable atmosphere at the negotiations. This offer, conditioned upon the discharge ofanother employee and a transfer of a third to another department, was accepted by the Unionso that at the conclusion of the negotiations on October 26, 1951, Crisman was reinstated inthe service department at the same salary he had while working as a lineman. He has beenworking in that department ever since.All dismissed members of the Hargrove crew were members of the Union. In fact through-out the district the Hargrove crew was well known as a 100-percent-union crew. Leggett andBlack had been members since 1946 with Black serving as doorman for the Union. Wright hadbeen a Union member and vice chairman during the period 1946-48-after which he dropped outand remained out of the Union until rejoining at the July 22, 1951, meeting. At that time heinterested other employees in joining at the same meeting. Thomas of the Hastings' crewjoined the Union at the July 22 meeting also.The Respondent contended that, after full discussions lasting for a period of weeks, theRespondent's officials determined that 2 Company crews had to be eliminated in order toeconomize and because materials were in short supply. These officials "estimated" thatthe elimination of these 2 crews would save the Respondent either $45,000 or $50,000. Thisestimate was based upon a charge of $ 75 per day per crew during a 300-day year 102.Conclusions re discharges of August 2All employees selected by Respondent for layoff on August 2, 1951,wereUnion men Re-spondent recognized Crisman as having been prominently in the forefront of Union activitiessince 1946 as the Union's secretary and member of its negotiations committee. It also knewhis activities in arranging these meetings of July 22 and 26 whereby he was reviving interestin the Union both in and out of the meetings. Black, an oldtime officer of the Union, and Leggettwere also old members whose affiliation had never been dropped. The Hargrove crew whichwas eliminated was well recognized throughout the Respondent's system as being a 100-per-8 A line crew generally consisted of 2 linemen, 2 groundmen, a driver, and a foreman.9For reasons undisclosed in the record,- the General Counsel moved to strike Kisner'sname from the complaint. Said motion was granted without objection.10 This figure is obviously incorrect as it fails to take into account the added supervisoryexpense created by the newly established position of "construction superintendent." Further-more it also fails to take into account the increased salaries given to Strickland and King. Itisalso to be noted that the $75-per-day fee used was the charge to customers and not thecost to the Company of a Company crew. 420DECISIONSOF NATIONAL LABOR RELATIONS BOARDcent-union crew.Wright was also an oldtime Union member and officer whose interest hadbeen revived on July 22 while Thomas became a Union member at that same meeting. Althoughnone of these men, except Crisman, could testify that any official of the Respondent actuallyknew them to be Union men individually, they had all attended the July 22 meeting In view ofDawkins' activity on July 26 and of the Respondent's propensity for having supervisors in thevicinity of Union meetings,it is a fair assumption that the Respondent knew those employeeswho attended both the July 22 and the July 26 meetings. The personnel selected by the Re-spondent for layoff was such as to disclose to the rank-and-filemembers of the Union thedangers of becoming active in the Union. Certainly with the Respondent's "background ofnotorious antagonism to the Union,"llitis a fair inference that the Respondent's antipathyto the Union 12 played a large part in the selection of the personnel to be laid off.If it were the Respondent's intent to coerce its employees by these discharges,the timingof the discharges could not have been more effectively picked,coming as it did just asinterest in the Union was reviving and just prior to the renewal of the negotiations causedby the Supreme Court decision.It is a well-recognized fact that coercive tactics are mosteffective at the beginning of an organizational campaign or, as in this case,when interest ina union is reviving.John Hutchison, who assumed the responsibility for the selection of the employees laid off,used some criteria for the selection other than either ability or seniority in making theselayoffsCrisman was not only about the best lineman in the district but also next to the top inseniority. Linemen with over 8years less seniority than Crisman were retained while Crismanwas discharged.In addition to being among the very best of the groundmen,Black and Leggetstoodnumber 1 and 2 at the top of the seniority roster.In fact the Hargrove crew wasrecognized as being the best line crew in the Respondent's employ. If seniority were thecriteria used, Kisner was the only employee who would have been dismissed. If ability wasthe criteria,itishighly improbable that Hutchison would have failed, as he carefully did, tohave consulted his foreman as to the ability of these various employees before making hisselections nor would the men actually laid off have been selected.Respondent claims through its witnesses, Comptroller Gallagher, Chief Engineer C. L.Yount,DistrictManager Harold E. Austin, and District Engineer John Hutchison, that thisreduction had been under discussion for a period of weeks because of the economic situationand because of the shortage of materials caused by the Korean situation.In either event itwould seem that in an efficient operation the Respondent would have recognized the necessityfor a layoff long in advance of having had to make it. In this instance it is obvious that thedecision to reduce the working force was in fact a sudden one. Respondent's witnesses werenot only vague regarding their alleged prior consultation but were also self-contradictoryThefirstnotice of the impending layoff received by any member of the crews- -including theirforemen--was received when the crews arrived at Hutchison's office on August 2 in responseto his radio order. Workwas dropped just where it stood at the time the radio orders were re-ceived and no effort was made to fit the work in process to the layoff. The layoff was sosudden as to be made in the middle of a pay period thus creating more work for the payrolldepartment.Furthermore,a new truck was being outfitted for the use of the Hargrove crewso that that crew was being consulted as to their desires as to the placement of tools thereinright up to the time of their discharge which,of course,would not have been the case if ithad been known any time in advance that the Hargrove crew was to be eliminated.All thefacts lead to the conclusion that the layoff of August 2 was the result of a precipitate decisionand not of a well-organized,long-anticipated decision.i3Respondent's witnesses testified that these layoffs were necessitated as an economy measureand because of a shortage of materials caused by the Korean conflict As for the claim ofmaterial shortages,the facts show that prior to August 2 this alleged shortage of materials had11 119 F. 2d 683, 685.i2 See decision in contempt case, 206 F 2d 442, as indication of continuance of this "back-ground." And note the presence of the identical officials in present case as were responsiblefor the finding in 22 NLRB 522 and 119 F. 2d 683.13 The Respondent maintained, and introduced pictures to show, that the bodies of the truckswere similar. But it was undemed that when a new truck was being constructed to be used bya specific line crew that line crew was consulted as to the manner of disposition of its toolsin that truck so as to be most efficient for that crew. These pictures fail to disclose theplacement of tools in the bodies. So long as this consultation continued, it is clear that theRespondent intended to retain the Hargrove crew. WEST TEXAS UTILITIES COMPANY421not inconvenienced the Hargrove crew in its conversion work in the downtown section ofAbilene where it had been working on the changeover for the better part of a year or more.Although the Respondent's witnesses attempted to give the impression that this conversion tothe grid system in downtown Abilene ceased for a long period of time, following the dismissalof the Hargrove crew, the facts prove that Respondent recommenced work thereon prior tothe time that Hargrove was discharged in March 1952 The Hargrove crew had not beenhampered by these alleged shortages prior to August 2 nor was its replacement,the Johnsoncrew,thereafter The Respondent chose to rest its claim in this respect upon the opinions andestimates of its engineers These witnesses were not only vague and indefinite in their claimsbut were again self-contradictory If the shutdown had been due to material shortages, it ishighlyunlikely that the dismissals would have been as precipitate as they were in fact.Likewise if the shortages had been as acute as indicated,the work would not have been resumedas rapidly as it did. In this state of the record and in the absence of available tangible proofof such shortage of materials,the undersigned is unable to find that the dismissals of August2 were caused by any material shortagesThe Respondent also contended that the shutdown was due in part to the fact that it wasspending too much money on the renovation of its Abilene facilities especially when comparedto the costs of similar operations in theSan Angelo district.The comparison of costs in thesetwo districts was valueless for the reason that, first, the San Angelo district had previouslybeen converted to the grid system, and second, the Abilene district had been allowed to fallmto a very bad state of disrepair so that that system had to be entirely renovated Thus con-ditions in the two communities were not comparableThe Respondent pointed out that the conversion to the grid system did not have to be com-pleted for the reason that all the downtown customers in Abilene were receiving service,albeit from a delapidated and inferior system. Thus the grid system did not have to be in-stalled in order that service be provided- -itwas already in. But the evidence shows that whenthe Respondent temporarily stoppedworkonthisconversionon August 2, a large and importantphase of the work was still incomplete,namely, at least that around the two biggest hotels inthe heart of the business district.Even more important is the fact that by March 1952, theRespondent had resumed work upon the completion of the grid system despite the socalledeconomy measures and the alleged shortages of materials.Thus it is clear that the reasonsadvanced by the Respondent for these layoffs were in large measure specious and of no realmoment.Ithas frequently been held that the advancement of demonstrably false reasons for dis-charges creates an inference,after a prima facie case has been made out as it had been here,that the discharges were in fact made for reasons proscribed by the Act The undersignedbelieves that such inference is fair in this instance.The selection of personnel to be laid off on August 2 was supposedly made solely by Dis-trict Engineer Hutchison.As noted above,the facts demonstrate that this selection was madefor reasons other than ability or seniority.It is fair then to consider Hutchison's actions inthe case of another dismissal,namely, that of Horace Hargrove in March 1952 Hutchisonknew that Hargrove had been an active member of the Union prior to his promotion to foremanin 1946 and that Hargrove had resigned from the Union at the time he received his promotion.With the layoff of August 2, Hargrove was promoted at an increased salary to the newlycreated position of "construction superintendent."Sometime in February or March 1952,Hutchison suddenly asked J H. King and Dallas Strickland, engineers under his supervision,to"check up"on Hargrove's standing and activity in the Union and report back to him 14In addition to these reports Hutchison sought similar opinions from the map clerk, thestorekeeper,and one of Hargrove's subordinate foremen before he made up his mind to dis-14 Hutchison himself admitted making inquiries of these two engineers about Hargrove andasking them to report' back to him regarding Hargrove's "work and his attitude" but spe-cifically denied asking them about Hargrove's Union activities. Hutchison evaded all attemptsto expand upon his conversation with the engineers by reiterating the above-quoted words toeach such attempt. It is hardly conceivable that a man requested to make a report on another's"attitude"would not have had to request a further explanation in order to know what waswanted. It is also noteworthy that Respondent did not choose to call King as a witness. Fromthe logic of the situation and from the demeanor of both men upon the stand, the undersignedcredits the testimony of Strickland that Hutchison was more specific than he admitted and, infact, requested a report on Hargrove's attitude toward the Union. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge Hargrove, a procedure definitely differing from the secrecy employed at the time ofthe August 2 discharge when Hutchison consulted no one.After receiving Strickland's report that Hargrove was not active in the Union and afterhaving accused Strickland of attempting to "whitewash" Hargrove because of this report,Hutchison discharged Hargrove on March 28, 1952.15Although economy was given as one of the main reasons for dismissals of August 2,Strickland testified thatwithin a month or 6 weeks after the dismissals the Respondentbrought a new contract crew into the Abilene district Since about 1944 the Respondent hasemployed what are known as "contract crews" to do certain construction work on new distribu-tion lines and some small amount of maintenance work on existing lines. These "contractcrews" are crews of several independent contractors each having a separate contract withthe Respondent specifying certain unit rates of payment for work actually performed. Thesecontract crews are not used on any work involving public relations. The unit rates witheach contractor are kept "top secret" so far as the Respondent is concerned so that ChiefEngineer Young can "play poker" with any contractor bidding for a contract with the Re-spondent and thus keep the Respondent's cost to a minimum. In this "game of poker" Young's"ace in the hole" with the bidding contractors was, of course, his employment of Companycrews for if the bids were too high, he would use Company crews on the work. *Respondent'sofficials testified that no new contract crew came into the district until September 1952.When Company records to support this testimony were requested at the hearing, the Re-spondent refused to supply certain records on the grounds that they could conceivably di-vulge some of these "top secret" unit rates of the contractors. The records the Respondentwas willing to produce however, did show no new contract crew in district AB until September1952 but these records did not disclose the number of men employed by the contractors northe type of work being done under the contracts. Because of the incompleteness of the Re-spondent's records which it was willing to produce and because of the fact that the GeneralCounsel was unable, or unwilling, to provide confirmation of Strickland's recollection, theundersigned is unwilling to find that any new contractors or new contract crew came intodistrictAB to replace the Company crews which were dismissed on August 2 but he isequallyunable to find that existing contract crews did not take up the slack left by thedismissals of August 2. In other words, the undersigned is making no finding regarding thetestimony that a new contract crew came into the Abilene area.In addition the Respondent maintained that it saved money by retaining contract crews inplace of the two Company crews dismissed on August 2. Due to the Respondent's unwillingnessto disclose any records which might conceivably indicate the unit rates of any particularcontract, there is no proof in this record that it was actually more economical for the Re-spondent to employ contract crews than Company crews Young's testimony indicated that,where public relations were involved, it was necessary for the Respondent to employ Companycrews The conversion work in downtown Abilene obviously involved public relations and, infact, that work was always done by Company crews. Thus it appears that the Respondent mayhave been using contract crews as its "ace in the hole" against its employees in the Companycrews so far as the Union was concernedUnder all the facts of this case, the undersigned is convinced and, therefore, finds that theRespondent dismissed Arthur Crisman, H. W. Black, A. R. Leggett, B D. Thomas, and SidneyWright on August 2, 1951, because of their membership in, and activities on behalf of, theUnion. The selection of the individuals dismissed, the timing of the dismissals, the precipitatemanner of the dismissals, together with the secrecy surrounding the same when considered inconnection with the demonstrable falsity of the reasons which the Respondent alleged for suchdismissals, lead the undersigned to the conclusion that the dismissals of August 2, 1951, werecaused by the continuance of Respondent's "background of notorious antagonism to the Union"coinciding with the renewal of interest in the Union and in order to discourage membership inthe Union in violation of Section 8 (a) (3) and (1) of the Act.sRespondent attempted to impeach Strickland by showing that the Respondent had dischargedStrickland because of inaccuracies in Strickland's approval of certain contract crew accountswith the Respondent which were purportedly discovered by J. H. King. As noted above Kingwas not called upon to testify. As King was the man who allegedly found the discrepanciesand as King was the individual present when Strickland "resigned" in District ManagerAustin's office, the Respondent's hearsay evidence against Strickland was most unsatis-factory. Strickland's demeanor upon the stand indicated him to be a man telling a truthfulstory. WEST TEXAS UTILITIES COMPANYB. The discharge of George Whitney1The facts423Whitney had worked for the Respondent at various times since about 1929In 1947 Whitney asked District Manager Earl Morley of Quannah for employment. About 2weeks after he had been reemployed at Quannah, Morley reminded Whitney that "we don'tbelieve in the Union out here now."About March 1950 W. O. Wallace,district manager at Ballinger,who was in desperate needof a competent lineman at that time, employed Whitney as a lineman despite his knowledge thatWhitney was a Umon man and that Whitney allegedly had left unpaid bills in certain places ofhis previous employment. Wallace informed h'.:itney at that time that he was employing himon a 30-day trial period and that he must keep his bills paid in Ballinger.InJuly 1951, upon hearing of the Supreme Court decision in the case aforementioned,Whitney became active in reviving interest in the Union around Ballinger.Arrangements weremade for a Umon meeting to be held in Whitney's home on August 3, 1951, at which BusinessAgent Alton S. Ray of Local 898 was to speak. Whitney informed all the crew members of themeeting and invited them to attend.On the afternoon of August 3,1951, the day of the scheduled Union meeting, Chisholm and hisline crew with the big truck and the pickup truck were working at Santa Ana when, just aboutthe end of the day,a radio message was received from W. B. May, assistant district manageratBallinger who was in charge while ManagerW. O. Wallaceand EngineerCherrywere on aweekend fishing trip,that there was a transmission line break on the Miles-Bronte line. Mayordered Chisholm to send his big truck through Ballinger to Bronte while Chisholm with thepickup truck was to stop at Ballinger and see May before proceeding to MilesUpon Chisholm's orders the big truck proceeded through Ballinger to Bronte where theyfound the lights working unimpaired thus indicating that there was no break in the line betweenBronte and the pump station as current flowed to the pump station from both Miles and Bronte.As ordered, Chisholm with the pickup truck stopped at May's home in Ballinger whereChisholm and May held a short private conversation in which, according to Chisholm'stestimony,May said nothing he had stated in the radio conversation earlier.n After thisconversation Chisholm went to the Respondent's supply depot where he picked up one crossarmtogether with the hardware necessary to attach it to the pole and then proceeded to the vicinityofMiles where he began patrolling the line toward the pump station. The switch at the Milessubstation was out thus indicating the break was between the pump station and Miles Afterproceeding a few miles toward the pump station, Chisholm's crew located the trouble on theline--a broken crossarm--which theyproceeded to fix.In the meantime Chisholm had ordered the crew on the big truck to patrol the line betweenBronte to the pump station where the two crews would meet. Chisholm explained this unusualpatrol on the ground that the line between Miles and the pump station was in a state of "badrepair." Patrolling a line at night, however, is done usually only in the case of a known break.The two crews finally met at the pump station, returned to Bronte for dinner, arriving backin Ballinger at 10:30 p. m. or later, so that no Union meeting could be held that evening.However, the Union meeting was held at Whitney's home the next afternoon, Saturday, atwhich five or more employees were in attendance with some joining the Union at that time.iiAbout September 7, 1951, Whitney sustained an injury at work. On September 15 Whitneywas called to Wallace's office and informed: "We have got to lay you fellows off; we have gottoomany men, have to cut the force." When the Union objected to this dismissal at thei6 Foreman Jack Chisholm testified, however, that he knew nothing of this meeting.It According to Foreman Chisholm, May actually told him that the break was between Milesand the pump station located between Miles and Bronte.18 Employee Palmertree testified that about 2 weeks thereafter Assistant Engineer "Buck"Coleman told him of overhearing a conversation in the Ballinger office between Cherry, theassistant engineer, and Foreman Chisholm during which Cherry is alleged to have said thatthe break of August 3 was "cooked up" in order to prevent the Union meeting scheduled thatevening. Chisholm denied that any such conversation took place. Cherry was not called as awitness, nor was Coleman. The alleged conversation between Cherry and Chisholm remainedhearsay and, as the undersigned does not believe that Cherry's statement to Palmertreeconstituted an admission by Respohdent, the undersigned disregards this testimony in makinghis findings. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegotiations then in process, Attorney Cain telephoned Wallace to reinstate Whitney "immedi-ately" and to make a report regarding the dismissalWhitney was reinstated on September 17 but was injured that same day causing a herniawhich was operated on September 29. About October 19,Whitney reported to Wallace that hewould be ready to return to work in a few days but Wallace replied, "Not here." He thenexplained that Whitney was "all through" and that the injury and operation had merely post-poned his first dismissal action toward Whitney. Whitney has not worked for the RespondentsinceThe facts of this case show that Wallace actually reduced his crew from 8 to 6 men and thatthe crew has remained at that or a smaller number ever since. The facts also show thatWhitneywas the last man employed on this crew at the time of the reduction. Wallaceadmitted, however, that he could have rehired Whitney when other members of the crewvoluntarily quit the Respondent's employ.2.ConclusionsWith two important exceptions, the discharge of Whitney is almost identical with the dis-charges of August 2 Again within days of the holding of a Union meeting to revive interestin the Union following the Supreme Court's decision, the Respondent discharges the leadingadherent of the Union in the district at whose home this meeting was to be held Again theRespondent claims that this was an economy move. In the absence of any evidence to thecontrary, it will be here accepted as an economy measure on the part of the Respondent.The first important deviationmentioned above is the fact that in the case of GeorgeWhitney there can be no claim of a discriminatory selection for layoff, because Whitneyadmittedly was the employee with the least seniority on the line crew at Ballinger In otherwords, assuming that the Respondent desired to rid itself of Whitney because of his activitieson behalf of the Union, the circumstances in the form of the fact that Whitney was the manwith the least seniority and thus the logical man to be discharged in an economic reductionin force would prevent the discharge of Whitney at this time from being discriminatory. TheRespondent made much of the application of seniority in this caseAsin the case of the discharges of August 2, the Respondent disclaimed knowledge ofWhitney'sUnion activities but the facts prove the contrary. He was known to be a Unionman when hired. May testified at the hearing that he had no knowledge that a Union meetingwas to be held on August 3 and that the first information he had in that regard was on theThursday following August 3 when Dan Whittaker telephoned him from Abilene and told himthat the Union was contending at the negotiations that May had interfered with the holdingof this Union meeting by sending the crew to Bronte. However, the facts show that upon thereturn of Wallace from his fishing trip on either Sunday or Monday and thus prior to theWhitaker call,May reported the break on the Miles-Bronte line and connected it with thefact that the Union had intended to hold a meeting that evening. In view of this testimony andin view of the fact that the Union made "no secret" that it was to hold a meeting that evening,the undersigned has no hesitancy in finding that the Respondent, and May, had knowledge thatthe Union intended to hold a meeting on August 3 prior to sending the line crew to check theMiles-Bronte line.May also testified that all that the dispatcher in Abilene had reported to him on the eveningof August 3 was that there was a break on the Miles-Bronte line. However, Foreman Chisholmadmitted that May told him that the break was between Miles and the pump station. In view ofthe fact that power flowed to the pump station from both directions, i. e., from Miles andfrom Bronte, it is clear that a minimum of checking could have located the break betweenMiles and the pump station, especially as the lights in Bronte had not been affected In fact,Chisholm finally admitted that the big truck was sent to Bronte to patrol that line to the pumpstation solely because the line was in a bad state of repair.It is also significant that, after speaking with May privately at his home, Chisholm droveto the supply depot and picked up a crossarm with the necessary hardware, the exact materialnecessary to repair the breakUnder these circumstances the undersigned is convinced, and therefore finds, that the Re-spondent through May ordered the whole line crew to patrol the line from Miles to Bronte onthe evening of August 3, 1951, in order to disrupt the scheduled Union meeting which the Re-spondent knew was to be held that evening. Obviously the purpose of this maneuver by theRespondent was to interfere with, restrain, and coerce its employees in the exercise of the WEST TEXAS UTILITIES COMPANY425rights guaranteed to them by Section 7 of the Act in violation of Section 8 (a) (1) of the Act,and the undersigned so finds.Although the Respondent's application of the seniority principle in the layoff of GeorgeWhitney prevented his discharge on October 29, 1951,from being discriminatory as foundheretofore,the facts show that the application of the same seniority principles as appliedby Respondent in his discharge would have required the Respondent to reinstate Whitneythereafterasareplacement formen who voluntarily left the Respondent's employ.The undersigned,therefore,findsthat the Respondent'srefusal to reinstate GeorgeWhitney to the line crew at Ballinger as a replacement for employees who either were dis-charged or voluntarily terminated their employment with Respondent on the crew wascaused by the Respondent'sdesire to be rid of a known Union adherent and in ordertodiscouragemembership in the Union in violation of Section 8 (a) (3) and(1) of theAct.C. The alleged discharge of Raymond B. Sadler1.The factsAs a result of a representation hearing held prior thereto during which the Respondent andthe Union agreed that shift engineers in the Respondent's powerplant were supervisory em-ployees within the meaning of the Act,the Board held on November 29, 1951,in Case No. 16-RC-812, that shift engineers were supervisors and excluded from the appropriate unit of theemployees employed in Respondent'spowerhouses.At the instant hearing the GeneralCounsel,Union,and Respondent stipulated that Sadler was a supervisor within the meaningof Section 2 (11) of the Act.Prior to the timeofthis representation hearing,Sadler had been employed by the Respondentat its Lake Pauline plant as a shift engineer but was also the elected Union steward at theplant as he was one of the most energetic organizers at the plant.Promptly after the determination that shift engineers were supervisors,Attorney Caintogether with Vice-President Schroeder,Whitaker,and Attorney LeeSmith,visited the variousRespondent power installations,met with the shift engineers,and informed them that it hadbeen determined that they were supervisors.Sadler requested"legal proof"that he was asupervisor at this time but he apparently accepted the change in status as he thereuponresigned as steward and as a member of the Union.After the Union had informed Sadler that,as a supervisor,he could no longer remain amember of the Union in accordance with the agreement between the Union and the Respondentthat shift engineers were supervisors,Johnson called Sadler to his office one morning andstated,"God damn,I have got you where I want you.They throwed you all out, Looks like youallwould learn that the Union wasn't going to do anything for you.... I have got you rightwhere I want you."When Sadler suggested that Johnson fire him,Johnson denied having anysuch intention and then began a polite discussion for about a 10-minute period.The National Labor Relations Board election in the powerhouse unit as determined in CaseNo. 16-RC-812 was scheduled for December 19, 1951.After the time of the election hadbeen set,Chief Engineer R. A. Johnson called a meeting of the shift engineers at LakePauline on December 13,1951,atwhich Johnson explained that the Respondent had somemoney left from the last wage increase authorized which it wanted to distribute to the em-ployees as a blanket increase.Johnson turned to Sadler and inquired: "Would the men on[your] shift take a nickel raise and be satisfied."After Sadler inquired what that nickel was"supposed to buy,"Johnson stated:"Well, it wasn't supposed to buy anything,but that theCompany had a 2 percent left from the 10 percent increase that the Government had authorizedand they wanted the men to have it before negotiations started in because they was going totie it up in courtandtherewouldn'tbe any more raises."Sadler asked if Johnson had talked tothe employees and Johnson replied: "I can't talk to the men because the Union will objectto it."After some talk Sadler became convinced that this was the only way the employeeswould secure a raise and so agreed to authorize the increase and inform the men.After the meeting Sadler explained to the employees why he had agreed to authorize thisincrease.On the morning of December 15, 1951,when Sadler appeared to get his paycheck afterworking the night shift,Johnson handed him his check and said,"You have worked your lastdamn shift for this Company,"and explained that the shift he had referred to was the one 42 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDSadler had just completed. The only explanation which Johnson would give to Sadler for hisdischarge was: "It was that little incident. . . . You know that little incident."Despite this increase the Union won the election held on December 18, 1951.192.ConclusionsIn this state of the record the General Counsel argues in his brief:There is no doubt about Sadler's supervisory status, and counsel contends he was dis-charged for refusing to carry out a company demand to assist in the commission of anunfair labor practice. In this connection, counsel directs the attention of the Trial Exam-iner toJohnston's question to Sadler, "Will the men on your shift take a 5-cent raise andbe satisfied." Counsel contends that Johnston in asking this question was making a demandon Sadler to talk to the men on his shift and persuade them to vote against the Union inpersuade them to vote against the Union in the election which was imminent in return fora wage increase. In the evaluation of this matter, it should be remembered that Sadlera former union steward would carry considerable weight with the union men on his shift,and any request he might make would be seriously considered. This demand made ofSadler by Johnston could only mean that he was being asked to persuade the men to voteagainst the Union or get out of the Union. Otherwise, why would Johnston have said withrespect to the raise "and be satisfied."Counsel directs the attention of the Trial Examiner to the fact that Sadler was the onlyone who objected to the granting of a raise and showed this objection by asking what theraise was supposed to buy. When Sadler was discharged without warning a day or so laterand demanded to know the reason for his discharge, he was told by Johnston that it wasfor"that little incident." Counsel submits that this could only refer to the incidentwhen Sadler refused the Respondent's demand that he assist in its illegal purpose ofgranting awage increase on the eve of the election in order to persuade the employeesto vote against the Union or leave the Union.sAccordingly,counsel contends that the real reason for Sadler's discharge was his re-fusal to persuade the employees on his shift to vote against the Union in the comingelection.Counsel submits that a discharge for such a reason falls squarely within theBoard's language in the Inter-CityAdvertising Case,89NLRB 1109,that,"The dischargeof supervisors for refusing to aid in such a campaign unlawfully interferes with, re-strains,and coerces the nonsupervisory employees involved."The undersigned assumes that the Respondent arranged the announcement of this 5-centacross-the-board pay increase at this time for the purpose of causing the defeat of theUnion at the election scheduled to be held on December 19. He also assumes that this wouldbe found to be an unfair labor practice in a proceeding brought for that purpose.The undersigned, having been the Trial Examiner in the Inter-City case, naturally agreeswith the law therein propounded and in the subsequent case of Talladega Cotton Factory, Inc.,106 NLRB 295. As a supervisor Sadler is not within the protection of the Act unless he fitswithin the exception to that rule stated in the above-cited cases.The undersigned has trouble in construing the statement of Johnston as a request, demand,or order to Sadler that he engage in the Respondent's coercive plans. Furthermore, althoughobjecting, Sadler did authorize the raise and did inform the employees under his directionthereof as requested by the Respondent. In view of the fact that there is no testimony in thisrecord showing either that Sadler exposed the Respondent's coercive plan to the employees orthat the Respondent had any information that Sadler had so exposed the plan to the employeesor that the discharge of Sadler would further coerce the employees or interfere with theirrights, the undersigned is unable to find that the discharge of Supervisor Sadler falls withinthe exception to the general rule applicable to supervisory personnel as set forth in the cases19On June 5, 1953, an Intermediate Report was issued in Case No. 16-CA-584 holdingthat the Respondent had refused to bargain with the Union as the bargaining agent for theemployees in the above-stated appropriate unit See 106 NLRB 859 for Board affirmances ofthis Intermediate Report. WEST TEXAS UTILITIES COMPANY427cited above. This conclusion is further buttressed by the fact that Sadler was discharged beforethe election so that Respondent could not have known if its plan to coerce had been successful.The burden is upon the General Counsel to make out a prima facie case and thus the factthat the reasons advanced by the Respondent as the alleged causes of the discharge werespecious will create no inference to assist the General Counsel's case where he has originallyfailed to make a prima facie case.In this state of the record, the undersigned must recommend that the complaint be dismissedas to Raymond B. Sadler.D. The discharge of Alton S. Ray1.The factsAlton (Curley) S. Ray worked for the Respondent almost continuously from 1926 to 1941 whenhe left Respondent's employ for the last time. He became businessagentof Local 898 and amember of its negotiations committee in 1946 and has been bargaining futilely with theRespondent since as a member of that committee. As the position of businessagentfor Local898 is not a full-time or paid position,Ray has been working at his trade in addition to hisduties as business agent.The Respondent has a powerplant located in San Angelo upon which in April 1951 the Re-spondent was having some work done by Southwest Electric Company of Amarillo, Texas,under an oral cost-plus contract. Southwest Electric Company, hereinafter referred to asSouthwest, is an independent electrical contracting company of which Roy L. Peters was,and is, the vice president.About April 28 or 29, 1951, Southwest employed Ray on this project for the Respondent.About a week after the employment of Ray, Production Superintendent Edwin W. Hamiltonof the Respondent walked up to Peters on the San Angelo job and said: "You know you haveaman on your job that caused us considerable trouble" and proceeded to identify the manas Ray. Peters passed off the remark but continued to employ Ray on the project.In July 1951 Attorney Frank Cain had occasion to be on the premises of the San Angelopowerplant and noted Ray working there. Immediately after seeing Ray, Cain telephonedVice-President Schroeder and told him "to get Mr. Ray off of that job." A day or so there-after, about July 26, 1951, the Respondent ordered this project shut down on account of apurported shortage of materials which the Respondent was supplying. The project there-after remained closed until the beginning of 1952.As noted heretofore, the Respondent and the Union began holding negotiating meetings onAugust 8, 1951. These meetings were still continuing on October 24, at which time the assist-ance of a conciliator from the Federal Mediation and Conciliation Service had been calledinby the Union. The last few meetings prior to the aforementioned date had been held inDallas, Texas, at the request of the conciliator in an effort to create a more amicable atmos-phere between the parties by meeting on "neutral territory." At Dallas the Respondent wasrepresented by Attorneys Cain and Smith alone without the presence of any Company officials.On October 24, 1951, the Union requested a recess of the meetings on the ground that theRespondent was not bargaining in good faith due to the absence of any Company officialauthorized to bargain and due to the fact that Attorney Cain had proved by his actions that hedid not possess the requisite authority for good-faith bargaining. After this request had beenmade,Ray was given the floor and spoke as follows:20Well, I have got a few words I want tosay aboutwhat we consider the attitude of theCompany is.The Company apparentlyhas taken the attitudeif the Companygives a little every day ortwo--if the Uniongives alittle everyday ortwo wewill eventuallygive in tothe Companyaltogetherand we'dsign an agreementlike the Companywants, go back to our people20 This statement is adopted from a so-called "transcript" of the proceedings which weremade at the instance of the Respondent. This transcript is not complete as it is undenied thatAttorney Cain customarily raised his hand as a signal to the reporter whenever he desiredthat a portion of the proceedings be omitted from the "transcript." Witnesses for boih sidesadmitted that the transcript accurately recorded Ray's statement at this point so far as thetranscript went but that the transcript, although containing no internal evidence thereof, didnot show statements made by each party following this quotation. 428DECISIONSOF NATIONAL LABOR RELATIONS BOARDwith an agreement that would be an agreement for the Company altogether.Itwould be aone-sided affair.Ifwe did go back to our people with an agreement like that,the Company knows --or they think that that would break the Union.That's what they are out to do. That'swhat they have been trying to do since this thing was organized in 1937.They haveharassed their employees,they have fired them,they have laid them off, they havetransferred them,they have followed them all over the country,they have watched theirhomes all night,they have called them in on the carpet and asked them what they weredoing at midnight and 2:00 o'clock in the morning talking to certain people,which wasnone of their damned business.Those things have continued on up until today,except during the war when this thingdied down.Thenwhen the war was over the thing was tried again and the same thingstarted,although not so much as it did before.This Company doesn't give a damn about their employees.All they think about is whatthey want to do,likeMr. Edwards stated about this slavery business.The Company hasthe attitude that these people belong to them, body and soul. I know, I have worked forthem a long time.Iknow that.You people don't know them like we do;you don't seethem in the light that we see them in.They want these men to work day and night,do anything they tell them to do, don'tcomplain about it, take these sub-standard wages that they offer them,and if they don'twant to takeit,why, "The hell withyou, you can go somewheres else."Another thing,theCompany has refused to send even one Company official to thistable here in Dallas.We didn't move this thing, the Conciliation Service moved it, be-cause we were told that in a change of atmosphere maybe we could get something done.The Company didn't want it moved and they refused to send one official.Heretofore,they have had anywhere from one to three Company officials sitting at this table all thetime,but they just don't have the damn time now to leave up there and come up here andtalk to us.So for that reason,they have taken the attitude,"Well, hell, we didn'twant tomove, our attorneys can go down there,and if there's anybody don't like it, the hell withthe Union,to hell with the Government agent and everything else."They still have the attitude that they are king out there.They have been to a certainextent,but by Cod it's going to someday cease.They are not going to be the king.There'sotherways of doing this thing.There's people out there that don't like West TexasUtilities;influential people,too. And if it takes things like that to get this thing done, bygolly I'm ready to start doing it.Iknow how to go about it. I can't do it overnight, butIknow people to go to that will start hurting this company.If that's the attitude they aregoing to take,well they know the attitude we can take.If they are going to fight dirty,well we can fight dirty.Since 1937 these employees have been trying to get an agreement with this Company.They havedone it according to law,we have done it in an orderly manner, and they havesuffered.But I am going to say to you now there is a day of reckoning coming for thisdamn Company,and I don't care how bigor how strong or how high they sit, they can stillfall, and by God I'm going to go back home and start it. I know just how to start it, too.Although the transcript fails to give any indication of it,the witnesses were in accord that,at this point, a bitter altercation occurred with the principals rising from their chairs in angerand were only quieted through the intervention of the mediator.According to Ray, Attorney Lee Smith for the Respondent thereupon threatened him: "If yougo bask down there and start burning down the line or pull a strike,Iwill have you put in thepenitentiary and ruin you."Ray's answer was:"I didn't say anything about burning down theline or pulling a strike."When Smith asked what he meant, Ray replied,"Municipal Plant,municipal ownership."According to Cain,Ray continued his above statement as follows:"And by God,if its thelast thing I do, I will see this Company brought to its knees and I will see that it is destroyedif it is the last thing I ever do. If they can do that, I can certainly do it better than they canand....... At this point Smith spoke saying: "Curley, if you ever touch one thing or commitany act of violence against the property of this Company to damage it or destroy it or do any-thing else,Iwill have you in the District Court just as fast after that as I possibly can."Ray then stated: "You can't threaten me", to which Smith replied:"That's not a threat;it'sa promise."Cain continued his description of this altercation with Ray saying: "I ambigger than you are and I am going to come over there and punch you in the nose" but that WEST TEXAS UTILITIES COMPANY429the conciliator,being much larger than either of the principals,stepped in and quieted themboth.It is noteworthy that the transcript confirms Ray's contention that he was not talking aboutdestruction of physical property and through his referenceto"influential people"who rarely,if ever, resort to physical destruction of property, was, in fact, refering to municipal owner-ship. It is also noteworthy that, while Cain denied that Smith had used either of the words"strike" or "penitentiary," he did admit that Smith threatened Ray with the "District Court"--obviously on criminal charges which quite frequently lead to the penitentiary. Thus the fact thatSmith may not have uttered the words "strike" or"penitentiary"appears inconsequential--his admitted statement containing the concept.In February 1952,the maintenance work on the San Angelo powerplant reopened with South-west continuing the operation under the old oral cost-plus contract as an independent con-tractor. As usual Peters secured electricians through Ray's office for this job.In the early part of March, Hardin, who was in charge of electrical construction work forthe Respondent,spoke to Peters on the powerplant site saying,"Pete,I'd rather that youwouldn't get Curley[Ray] back to work."When Peters asked if there were a reason for thisrequest, Hardin answered,"Well, not that I know of, but--there has been some conversationabout it and I think it will cause confusion if you do."About this same time Peters called Ray for some more electricians and Ray replied thathe himself was available for work. This led to Peters informing Ray that the Respondent hadobjected to the employment of Ray on this project.As Peters at this time had no idea as tothe basis of the Respondent's objection,he determined to, and did, secure an appointment todiscuss the matter with Respondent's officials in Abilene on March 15.This meeting was held in the Respondent's offices in Abilene and was attended by Peters,Dan Whitaker,special engineering assistant to the president of the Respondent,C. L. Young,chief engineer of the Respondent,and the aforementioned Hardin.When Peters inquired as towhy the Respondent objected to the employment of Ray,Whitaker answered by stating that theRespondent objected to using Ray"because he was a union organizer and because of threatsthat he had made at a recent union negotiation against the Company."Whitaker stated furtherthat"if [Southwest] were forced to use help that had made a threat against the Company, thathetWhitaker]would rather do it with Company employees." 21On Monday, March 17, Ray applied at the headquarters of Southwest for a job in accordancewith Peters'call for electricians.Although Ray was qualified for the job and had provensatisfactory during his prior engagement on this same project.22 Peters answered Ray'srequest for employment by saying that his reasons remained the same as they had been duringtheir last conversation. Ray requested Peters to repeat that reason before the other officialsof Southwest and other employees then present.Peters then repeated that the Respondentobjected to the employment of Ray by Southwest on the grounds that Ray was a Union or-ganizer and had made threats against the Respondent during the negotiations.Ray was thus denied employment by Southwest and has never since been employed by them.2.ConclusionsThe undenied facts of this case prove conclusively that the Respondent caused Southwest torefuse employment to Alton S.Ray because Ray "was a union organizer and because he hadmade threats against the Respondent during the negotiations .,'23 Respondent forced SouthwesttodenyRay employment because of his Umon activities by threatening to do its futureelectrical work not with independent contractors' crews but with its own, thus deprivingPeters and Southwest of valuable financial contracts.In this state of the record the Respondent defends upon the grounds: First, the Board is"without jurisdiction"to bring a charge based upon the discharge and refusal to reinstate21This remark would lead to the conclusion that the Respondent was not concerned over anydifference in cost between using Company crews or contract crews.22 In factPeters personally desired Ray's services on the job because of his acknowledgedability.23 This finding is based upon the undenied testimony of Roy L. Peters, whose testimony wasnot only undenied but could not have been successfully challenged because not only his demeanorupon the stand proved his sincerity and honesty but also because his unique position betweenthe two contending parties made his exact adherence to the truth so hecessary for his ownfuture welfare. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDRay because no employer--employee relationship existed between the Respondent and Ray;and second, because Southwest and Peters were independent contractors over whom theRespondent had no control.The Respondent's first contention is necessarily based upon the premise that the Actrequires the proximate relationship of employer--employee to exist between the allegeddischargee and the Respondent for the Act to be applicable. The Board has recently con-sidered and disposed of a similar contention made in the Austin Company case, 101 NLRB1257, as follows:Austin's defense rests squarely on the assertion that an employer cannot violate Section8 (a) (3) of the Act except with respect to its own employees, and as these guards wereemployees of Pinkerton, no violation can be found against Austin....It is evident, as the Trial Examiner found, and as the General Counsel concedes, thatthese guards were not employees of Austin. However, Austin's defense, grounded onthisfactalone, finds no statutory support. Rather, the statute, read literally, pre-cludes any employer from discriminating with respect to any employee, for Section 8(a) (3) does not limit its prohibitions to acts of an employer vis-a-vis his own employees.Significantly, other sections of the Act do limit their coverage to employees of a partic-ular employer. Thus, Section 8 (a) (5) makes it an unfair labor practice for an employer"to refuse to bargain collectively with the representative of his employees ..." andSection 8 (b) (4) (B) prohibits a labor organization from striking to force or require anyother employer to recognize the labor organization "as the representative of his em-ployees . . ." (emphasis supplied). Thus, the ommission of qualifying language inSection8 (a) (3) cannot be called accidental. Moreover, Section 2 (3), in defining the term em-ployee, provides that the term ". . . shall not be limited to the employees of a particularemployer, unless the Act explicitly states otherwise ..." The statutory language there-fore clearly manifests a congressional intent not to delimit the scope of Section 8 (a) (3)in the manner urged here by Respondent Austin. [Footnote omitted.]As to the Respondent's second contention, there can be no question but that Southwest was,at all times material here, an independent electrical contractor. But Southwest was performingthe work at the San Angelo powerplant under the conditions set forthin a "Sargentand Lundy"contract which included the following:6.ERECTION: Contractor shall provide all labor, tools, hoists, materials, scaffolding,falsework, etc., which may be necessary for the WORK, and shall take out and pay forany required permits. Contractor shall maintain a competent superintendent at the siteat all times to supervise the WORK and conduct it in cooperation with purchaser or theconsulting engineers, and in coordination with all other work being done on the premises.If in purchaser's judgment it is desirable, contractor shall at purchaser's request removeany employee from the WORK.Contractor shall conduct his labor forces so as to be in compliance with the provisionsof the National Labor Relations Act, as amended by the Labor Management RelationsAct of 1947; all subsequent amendments thereto and decisions of the National LaborRelations Board, and the Courts of the United States interpreting said statutes.The last sentence of the first paragraph of this section of the conditions under which the Re-spondent required Southwest to perform the maintenance work makes it clear that, while South-west was an independent contractor, the Respondent retained a significant power of controlover Southwest's employment policies, to wit, the right to force the independent contractor toremove any employee from the work beingdoneunder the particular contract. Thus it is clearthat under this provision of the conditions of work, the Respondent retained substantial con-trol, indeed, the power to discharge any or all employees of the independent contractor. Thispower retained by the Respondent to veto the right of an employee of Southwest to work at theSan Angelo power project clearly brings the Respondent here within the definition of "em-ployer" contained in Section 2 (2) of the Act.U24 Austin Company,101 NLRB 1257;Bretz FuelCompany, 104 NLRB 379. WEST TEXAS UTILITIES COMPANY431The Respondent also appears to rely upon the second paragraph of the above-quoted of the"Sargent and Lundy"conditions of work as a defense.In view of the fact that the Respondenthad to force the commission of this unfair labor practice by threatening to do the work thenbeing done by Southwest with its own employees thus depriving Southwest of a beneficial con-tract unless it bowed to Respondent's willby refusing employment to Ray, the Respondent can-not be heard to claim any defense by reason of said section of the contract.Except for theRespondent's demand, no unfair labor practice would have been practiced upon Ray.Inaddition the Respondent maintained that it had a right to protect its property frompossible injury and damage from one who had threatened it during negotiations.In the firstplace Ray had threatened the Respondent only with the fact that he was going to advocatemunicipal ownership--not that he would destroy Respondent's physical property.Assumingarguendo that the Respondent was seriously concerned over this threat made during nego-tiations,it is questionable whether that concern would justify the Respondent in denying Rayemployment for the simple reason that the establishment of any such rule would destroycollective bargaining by granting the employer the right to discharge any Union negotiatorformaking any statement which it did not like during the heat of negotiations.Hence, theelement of independence so necessary to collective bargaining would be lost.However, in thiscase it is not necessary to determine that question of law for it is all too obvious from Cain'sorder to Schroeder in July--prior to the making of any threat--"to get Ray off the job," thatthe so-called threat played no part in the Respondent's determination to keep him from em-ployment on its project.It is clear thatthe Respondent demanded the removal of Ray solely be-cause of the fact that he was a Union organizer and that the Respondent did not want its em-ployees organized.And the undersigned so finds.Cain testified that his reason for immediately telephoning Schroeder in July 1951 to get Rayoff the job was that, in December 1949,an employee named Everett brought some dynamiteonto the property of the Rio Pecos plant of Respondent and that Everett was a member of thesame local of the Union of which Ray was the business agent.?5 The only claimed connectionof Ray with this incident was that Ray was the business agent of the same local union in whichEverett was a member. It is noteworthy that Whitaker made no mention of this 1949 incidenttoPeters at the meeting of March 15,1952. It is even more significant that Cain failed tomention the 1949 incident during his testimony until cross-examination disclosed that hehad telephoned Schroeder"to get Ray off the job" long before the threat of October 24 uponwhich Cain had been relying to that point. It is obvious that Cain was searching for somethingto justify his antiunion behavior in relation to Ray. The undersigned believes,and thereforefinds,that this alleged excuse is as spurious as the Respondent's alleged concern over theRay statement of October 24.26Then, as a sort of sockdolager,Respondent adds the following argument:Respondent believes that it was well within its rights and within the law to object tothe presence of a professional union organizer soliciting members about its dangerousinstallations such as high-pressure steam lines and high-voltage electric lines as weremaintained in the Concho power plant at San Angelo,Texas.N. L. R. B.v. KentuckyUtilities Company,U. S. Circuit Court of Appeals,Sixth Circuit,(182 Fed. 2d 810),Ordermodified as follows:" ...issuing or enforcing a rule prohibiting union solicitation oractivity by the company employees on company premises during the employees'nonworkinghours,except that no solicitation need be permitted in the immediate areas of, theswitchboards, turbines, boilers,transformers,high-tension lines,generators,and steamlines.This argument might have some validity if Ray were to have appeared among these installationsin his capacity as an organizer but, when it is recognized that he would have to appear there,if at all, solely in his capacity as a craftsman,the argument falls of its own weight.Itis interesting to note the following statement made in the Respondent's brief: "TheRespondent did not at any time seek to interfere with any of Mr.Ray's organizational activities25 TheBoard denied Everett reinstatement on June 28,1951,in Case No 16-CA-19326In this connection it should be noted that throughout this hearing the undersigned wasimpressed by the lack of candor,frankness,and openess displayed by the Respondent. Therewas an unwillingness to disclose the facts fully. It is also exemplified by the omissions fromthe so-called "transcript"of the negotiations whenever Cain desired anything omittedtherefrom. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDother than on the premises of its steampower plant at San Angelo, Texas." And then considerthe excursion of the Ballinger line crew to Miles-Bronte on the night Ray was scheduledto meet with the Union members at Ballinger.The testimony is clear, and the undersigned finds, that the Respondent caused SouthwestElectric Company to refuse employment to, and to refuse to reinstate, Alton S. Ray on March17, 1952, because of his known Union membership and activities and in order to discouragemembership in the Union in violation of Section 8 (a) (3) and (1) of the Act.E. The Morley-Spoon incidentSometime in the middle of July 1951, a Union meeting was held at employee George Spoon'shome in Quanah, Texas. The following morning Earl Morley, district manager at Quanah,told Spoon at the Respondent's office: "I see your long tall friend 27 was in town last night...Well, you was blowing and going up there .... Well, that's all right if you want to be a linemanall of your life... I want you to know now what was going on up at your house last night hasgot to stop. . . You are working against the Company. . . You know they don't want a Union...Another thing, I know everybody was up there at the meeting." Morley then brought up thefact thatMrs. Spoon had used Respondent's radio truck to go to the baseball game thatevening as had been her usual practice and that that practice would have to stop.Morley admitted having made the first 2 remarks quoted above and also that he had orderedthat the personal use of the 2 Company trucks cease. He testified that he believed that thislast order was given in another conversation. He denied that the remainder of the aboveconversation took place but his denial was based in large part on the contention that Spoonhad "intentionally twisted" remarks made by Morley. Other than that, Morley's memory ofthe conversation was completely negligible. As a witness Morley was noteable for his effortstoevade answering questions. His efforts along this line were more convincing than hisdenials and, therefore, the undersigned finds that the conversation occurred as found above andthat said statements were made for the purpose of interfering with, restraining, and coercingthe employees in the exercise of the rights guaranteed by Section 7 of the Act and violatedSection 8 (a) (1) of the Act.IV, THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connection withthe operations of the Respondent described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, it will berecommended that it cease and desist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.It having been found that the Respondent discriminated against Arthur Crisman, H. W. Black,A. R. Legett, Sidney Wright, B. D. Thomas, George Whitney, and Alton S. Ray either by dis-criminatorily discharging them or bydiscriminatorily refusing them employment or reinstate-ment because of their Union membership and activities, it will be recommended that the Re-spondent offer each of them immediate and full reinstatement to his former, or substantiallyequivalent, position without prejudice to his seniority or other rights and privileges, and makeeach of them whole for any loss of pay he may have suffered by reason of said discriminationby payment to him of a sum of money equal to that which he normally would have earned aswages from the date of his discriminatory discharge or refusal of employment to the dateof the Respondent's offer of reinstatement, less his net earnings during said period, said backpay to be computed on a quarterly basis in the same manner established by the Board in F. W.Woolworth Company, 90 NLRB 289. The Respondent, upon request, shall make available totheBoard payroll and other records to facilitate the determination of the amounts due.Upon the consideration of the record as a whole the undersigned is convinced that theRespondent's conduct indicates an attitude of opposition to the purposes of the Act generallyand that its "notorious antagonism" to the Union continues unabated. In order, therefore, to27 The reference was to J W Null, Union representative. BULL INSULAR LINES, INC.433make effective the interdependent guarantees of Section 7 of the Act, thereby minimizingindustrial strike which burdens and obstructs commerce, and thus effectuate the policies ofthe Act, it will be recommended that the Respondent cease and desist from in any mannerinfringing upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1. International Brotherhood of Electrical Workers, AFL, Localiinions Nos. 920, 1044, and898 are labor organizations within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and 'tenure of employment and in the terms andconditions of employment of Arthur Crisman, H. W. Black, A. R. Legett, Sidney Wright, B. D.Thomas, George Whitney, and Alton S. Ray because of their membership in and activities onbehalf of the Union thereby discouraging membership in International Brotherhood of Elec-tricalWorkers, AFL, Local Unions Nos. 920, 1044, and 898, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (3) and (1) of theAct.3.By interfering with, restraining, and coercingtheemployees in the exercise of the rightsguaranteed in Section 7 of the Act, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices'affecting commerce with-in the meaning of Section 2 (6) and (7) of the Act.5.By discharging Raymond B. Sadler the Respondent did not commit any unfair laborpractice.[Recommendations omitted from publication.]BULL INSULAR LINES, INC., and WATERMAN DOCK COM-PANY, INC.andJUAN MARIA PIZZINI, ET AL.LOCAL 1585, MAYAGUEZ UNION OF THE INTERNATIONALLONGSHOREMEN'S ASSOCIATION, AFLandPUERTO RICOSTEAMSHIP ASSOCIATION.CasesNos. 24-CA-363 and 24-CB-46. April 23, 1954DECISION AND ORDEROn January 14, 1954, Trial Examiner Thomas N. Kesselissued his Intermediate Report in the above-entitled proceeding,finding that the Respondents, Bull Insular Lines, Inc., andWaterman Dock Company, Inc., herein called the Companies,and the Respondent, Local 1585, Mayaguez Union of the Inter-national Longshoremen's Association, AFL, herein called theUnion, had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto. Thereafter,theCompanies filed exceptions directed only to the remedyrecommended in the Intermediate Report. No other exceptionshave been filed.108 NLRB No. 77.339676 0 - 55 - 29